Case 3:20-cr-00086-TJC-JBT Document 164 Filed 07/22/20 Page 1 of 3 PageID 454




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

UNITED STATES OF AMERICA                              CASE NO.: 3:20-CR-0086-TJC-JBT

v.

JORGE PEREZ,
RICARDO PEREZ,
SETH GUTTERMAN,
AARON DURALL,
JAMES F. PORTER, JR.,
SEAN PORTER,
CHRISTIAN FLETCHER,
NEISHA ZAFFUTO,
AARON ALONZO, and
NESTOR ROJAS,
      Defendants.
_______________________________________/

DEFENDANTS JAMES F PORTER, JR., AND SEAN PORTER’S JOINT MOTION FOR
   CONTINUANCE/EXTENSION OF DISCOVERY MOTION AND DISPOSITIVE
                       MOTION DEADLINES

       COMES NOW the Defendants SEAN PORTER and JAMES F. PORTER, JR.

(“Defendants”), by and through the undersigned counsel, and hereby move this Court for the entry

of an order continuing/extending the discovery motion and dispositive motion deadlines in this

case, and in support thereof, state the following:

       1.      Pursuant to this Court’s June 30, 2020 Standing Order Pertaining to Discovery,

Motions, Hearings, Conferences and Trial (“Order”) (Docket No. 93), the following deadlines are

set:

               a. Discovery Motions-July 24, 2020;

               b. Dispositive Motions-July 24, 2020;

Additionally, trial is in this matter is scheduled to commence August 3, 2020, with any pretrial

necessary pretrial conferences to be scheduled prior to that date.



                                                 1
Case 3:20-cr-00086-TJC-JBT Document 164 Filed 07/22/20 Page 2 of 3 PageID 455




       2.      A status conference is currently scheduled for July 29, 2020, where scheduling

matters will apparently be addressed. However, the discovery deadline and the dispositive motion

deadline both fall prior to July 29, 2020.

       3.      To date, the Government has produced nearly one (1) terabyte of discovery

documents to the undersigned, which will require significant and time-intensive review before the

undersigned can determine a) whether any motions directed toward the Government’s discovery

production are appropriate, b) whether any dispositive motions are appropriate, and c) when the

undersigned will be prepared to proceed to trial. Additionally, the Government continues to

provide additional discovery at the time of filing this motion.

       4.      Further complicating matters, the recent COVID-19 epidemic will most likely

further restrain the undersigned’s ability to meet with, discuss, and review the Government’s

discovery disclosures with the Defendants.

       5.      Accordingly, Defendants respectfully request the entry of an Order continuing the

discovery and dispositive motion deadlines in this matter until after the July 29, 2020, status

conference.

       6.      Undersigned counsel has conferred with counsel for the Government, who does not

oppose the relief sought in this motion.

                                  MEMORANDUM OF LAW

       The Court has the authority to delay a Defendant’s trial on a Motion by the Defendant if

“the ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S. § 3161(h)(8)(A). Defendants believe the ends of justice

outweigh the right to a speedy trial, especially given the voluminous discovery involved in the

instant matter. As it appears the Court will continue the trial in this matter, given the voluminous




                                                 2
Case 3:20-cr-00086-TJC-JBT Document 164 Filed 07/22/20 Page 3 of 3 PageID 456




discovery in the instant case, it is appropriate to continue or extend said deadlines until after the

parties are apprised of a new trial date.

       WHEREFORE, Defendants SEAN PORTER and JAMES F. PORTER, JR. respectfully

request the entry of an Order continuing/extending the discovery and dispositive motion deadlines

in this case, and providing such other and further relief as this Court deems just and proper.



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY a true and correct copy of the Defendant’s Motion for
Continuance/Extension of Discovery Motion and Dispositive Motion Deadlines was furnished to
the Office of the United States Attorney for the Middle District of Florida by electronic filing
through PACER/ECMF this 22nd day of July, 2020.


ROWLAND LAW, LLC                              THE SCHWARTZ LAW GROUP, P.A.


_/s/_ Caleb D. Rowland__________              _/s/__Seth Schwartz_________________
Caleb D. Rowland, Esquire                     Seth Schwartz, Esquire
Florida Bar No.: 49936                        Florida Bar. No.: 739421
8833 Perimeter Park Blvd., Suite 603          Albert J. Tasker, IV, Esquire
Jacksonville, Florida 32216                   Florida Bar No.: 743321
crowland@rowlandlawfirm.net                   Jesse Berryman, IV, Esquire
Tel: (904) 516-4615                           Florida Bar No.: 98871
Fax: (904) 683-2617                           10365 Hood Road, Suite 104
service@rowlandlawfirm.net                    Jacksonville, FL 32257
Attorney for Defendant Sean Porter            Telephone: (904) 292-0222
                                              Email: service@flattorney.net
                                              Attorneys for Defendant James F. Porter, Jr.




                                                 3
